DETAILED ACTION
	Claims 1-22 are pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “SECONDARY BATTERY COMPRISING LITHIUM COMPOSITE OXIDE POSITIVE ELECTRODE ACTIVE MATERIAL.”	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 6, 13, and 18 each recite the term “a peak of a concentration” rendering the claim indefinite. The dependent claims each fail to clarify 
The claim language “a peak of a concentration” referring to an X-ray spectrometry measurement renders the claim indefinite because it is unknown if the “peak” referred to is a detection peak of a concentration of the specified element of the peaks observed by X-ray spectrometry (XPS), or if instead, the “peak of a concentration” refers to the maximum peak observed by XPS in a depth profile of the detected element. Appropriate clarification in the claim language is respectfully required. 
For purposes of examination of the instant claims, the language “a peak of a concentration” is interpreted to mean that a peak of the noted element is detected and this does not require a maximum concentration of the noted element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0006032A1 to Paulsen et al. in view of US2012/0034516 to Koo et al.
	Regarding Claim 1, US2016/0006032 to Paulsen (“PAULSEN”) discloses a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material (abstract, lithium cobalt oxide type active material) and a conductive additive (para. 103, super-P and graphite which are conductive additives are used in the positive electrode along with the active material), wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt 
	PAULSEN further discloses wherein in line analysis of energy dispersive X-ray spectrometry (XPS depth profile of Fig. 4 for example), a peak of a concentration of the magnesium exists in a region from a surface of the positive electrode active material to a depth of 3 nm (Figure 4 illustrates peaks of Mg at the surface to 3 nm as claimed; additionally the maximum concentration of Mg along the depth profile is located at the surface).
	Paulsen is silent with respect to the conductive additive comprising carbon fiber.
	However, US2012/0034516 to Koo et al. (“KOO”) discloses a conductive additive comprising carbon fiber (para. 50). Similarly to PAULSEN and the claimed invention, KOO discloses the conductive additive is used as part of the positive electrode along with a positive electrode active material of lithium cobalt composite oxide type.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified PAULSEN’s conductive additive to comprise carbon fiber as claimed and as taught by KOO. The motivation for doing so would have been to use a conductive additive material known to be suitable for use in positive electrodes for lithium ion batteries wherein the positive electrode active material is a lithium composite oxide, as taught by KOO. 
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 2, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (PAULSEN para. 38, Al comprises a compositional gradient from the surface layer to the core “The surface layer has an inhomogeneous composition compared to the core with a compositional gradient of the different M, M′(particularly Al), Li and O elements”; Mg exists at the surface but not within the core and is thus closer to a surface of the active material than the Al as claimed, see para. 38 “The surface is enriched of elements N such as Mg, Ti, Fe, Cu, Ca, Ba, Y, Sn, Sb, Na, Zn, Zr and Si and, in one embodiment, the surface layer is formed by segregation from the core and accumulation of these metal dopants at the surface of the particles. In the core, these dopants are substantially absent”).  
	Regarding Claim 3, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses wherein the magnesium and the fluorine comprise a region existing closer to a surface of the positive electrode active material than the aluminum is (PAULSEN para. 38, Al comprises a compositional gradient from the surface layer to the core “The surface layer has an inhomogeneous composition compared to the core with a compositional gradient of the different M, M′(particularly Al), Li and O elements”; Mg exists at the surface but not within the core and is thus closer to a surface of the active 
	Para. 52 states that the N dopant may be F and or Mg and the N dopant segregates to the surface (“homogeneous dispersion of N dopants is improved when the second M-comprising precursor powder further comprises at least one element of the N dopant element group consisting of Mg, Fe, Cu, Ti, Ca, Ba, Y, Sn, Sb, Na, Zn, Zr and Si. Examples of suitable compounds comprising N elements are oxides (such as MgO, TiO2, SiO2, . . . ), fluorites (such as MgF2 . . .) with sub-micrometric particle size.”). Accordingly, because Mg and F segregate to the surface and are “substantially absent” from the core while Al is present within the core and comprises a compositional gradient from core to surface, the Mg and F are present closer to a surface of the active material than the Al as claimed.  
	While it is the Office’s position that PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN recites several N dopant elements and does not explicitly recite that the fluorine comprises a region existing closer to a surface of the positive electrode active material than the aluminum is. 
	KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to 
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO as in the claimed structure wherein fluorine (and magnesium) comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would have been to inhibit gas evolution due to decomposition of an electrolyte at a high voltage thus improving high voltage use of the electrode active material, as expressly taught by KOO.  
	Regarding Claim 4, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses a structure that would necessarily display the claimed properties wherein a peak of a concentration of the magnesium is positioned closer to a surface of the 
	Regarding Claim 5, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 1, and PAULSEN further discloses wherein a peak of a concentration of the magnesium and a peak of a concentration of the fluorine are positioned closer to a surface of the positive electrode active material79Attorney Docket No.: 12732-2005007Client Ref. No.: US25556-C1C3 than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry.  The structure of PAULSEN is the same as that claimed, comprising the same composition, and thus would necessarily display the claimed X-ray spectrometry properties. Additionally, the structure of PAULSEN comprises Mg and/or F at the surface of the active material (para. 52, N dopant may be Mg, F, or Mg and F and the N dopant segregates to the surface) while Al is at the surface but also within the core. Accordingly, the XPS “peak” of Mg is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry because all of the Mg segregates to the surface while Al does not. Similarly the F when used as an N dopant is at the surface and thus 
	PAULSEN discloses various N dopant elements that segregate to the surface and does not specifically recite “a peak of a concentration of the fluorine are positioned closer to the surface of the positive electrode active material than a peak of a concentration of the aluminum is.” Thus while it is the Office’s position that PAULSEN teaches these features as asserted above, alternatively, this structure would have been obvious at the time of filing to one of ordinary skill. KOO teaches F existing predominantly on the surface of the active material as discussed above. Accordingly, it would have been obvious to have ensured the F existed predominantly at the surface of the active material of PAULSEN (where a peak of the concentration of F is closer to the surface than a peak of the concentration of Al) in view of the teaching of KOO in order to improve high voltage capabilities as taught by KOO. 
	Regarding Claim 6, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claims 1-5, and PAULSEN further discloses a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material and a conductive additive, wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises aluminum, magnesium, and fluorine (each as discussed above with respect to Claim 1), and wherein in in line analysis of energy dispersive X-ray spectrometry, a peak of a concentration of the magnesium exists in a region from a surface of the positive electrode active material to a depth of 3 nm (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and 
	As discussed above with respect to Claim 1, PAULSEN is silent with respect to the conductive additive comprising carbon fiber, however KOO teaches this claimed limitation. Modifying PAULSEN in view of KOO as asserted above results in the claimed invention wherein the conductive additive comprises carbon fiber.
	Also, as discussed above, PAULSEN teaches F used as the N dopant which segregates to the surface. Accordingly, PAULSEN teaches a structure that would necessarily display “a peak of a concentration” of the fluorine existing in a region from a surface to a depth of 3 nm. Alternatively, KOO teaches a similar positive electrode active material to that of PAULSEN and that claimed, and further teaches the fluorine is predominantly located on the surface of the active material particles which provides improved high voltage application performance (as discussed above with respect to Claims 1 and 3). At the time of invention it would have been obvious to one of ordinary skill in the art to have ensured the F of PAULSEN was located entirely on the surface of the active material as taught by KOO (and this structure necessarily would display the claimed characterization properties wherein in analysis energy dispersive X-ray spectrometry a peak of a concentration of the fluorine exists in a region from a surface of the positive electrode active material to a depth of 3 nm). The motivation for doing so would have been to improve high voltage application performance.
	Regarding Claim 7, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and PAULSEN further 
	
    PNG
    media_image1.png
    612
    660
    media_image1.png
    Greyscale

	Regarding Claim 8, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (as discussed above with respect to Claim 7).  
closer to a surface of the positive electrode active material than the aluminum is. However, PAULSEN also discloses various N dopants and does not explicitly state the claimed “fluorine comprises a region existing closer to a surface of the positive electrode active material than the aluminum is.” 
	KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of fluorine (present on the surface of the lithium transition metal oxide) is 10 wt. % or less, relative to a total weight of lithium transition metal oxide” (para. 14).
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein fluorine 
	Regarding Claim 9, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and PAULSEN further discloses wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry.  The example shown in Figure 4 comprises a maximum Mg concentration at the surface while the maximum Al concentration extends below the surface. Accordingly, the Mg peak (interpreted to mean a maximum peak) of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak (maximum peak) of a concentration of the aluminum is in energy dispersive X-ray spectrometry.
	Regarding Claim 10, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claim 6, and PAULSEN further discloses wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is in energy dispersive X-ray spectrometry (para. 93 discloses XPS was utilized to take the measurements used to produce Figure 4).  
closer to a surface of the positive electrode active material than a peak of the concentration of the aluminum is. 
	However, modifying PAULSEN in view of KOO as asserted above with respect to Claim 8 results in the claimed invention wherein a peak in concentration of both the fluorine and magnesium are positioned closer to a surface of the positive electrode active material than a peak concentration of the aluminum in energy dispersive x-ray spectrometry. The motivation for doing so would be to improve high voltage performance as taught by KOO.
	Regarding Claims 11 and 12, PAULSEN and KOO are relied upon as above with respect to the lithium-ion secondary battery according to claims 1 and 6.
	PAULSEN is silent with respect to the carbon fiber is carbon nanofiber or carbon nanotube.
	KOO however discloses this claimed feature (para. 50) wherein the carbon fiber may be carbon nanotubes. 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified PAULSEN’s conductive material to comprise carbon nanotubes as taught by KOO. The motivation for doing so would have been to use a known material suitable for use as a conductive additive to a positive electrode comprising lithium cobalt composite oxide active material as taught by KOO.
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PAULSEN in view of US2014/0186663 to Hiroki et al.
	Regarding Claim 13, PAULSEN is relied upon as above with respect to the lithium-ion secondary battery according to claims 1-12. PAULSEN further discloses a lithium-ion secondary battery comprising a positive electrode comprising a positive electrode active material and a conductive additive (as discussed above with respect to Claims 1 and 6, such as Examples 1, 2, and 3 of PAULSEN), wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt (abstract, lithium cobalt oxide based composite oxide as the positive electrode active material), wherein the positive electrode active material comprises aluminum, 81Attorney Docket No.: 12732-2005007Client Ref. No.: US25556-C1C3magnesium, and fluorine (N dopants such as Mg, Al, and F segregate to the surface during heat treatment – see para. 38, para. 67). The structure of PAULSEN wherein Mg is segregated to the surface (Fig. 4, Fig. 5) necessarily exhibits the claimed structure wherein “a peak” of a concentration of the magnesium exists in a region from a surface of the positive electrode active material to a depth of 3 nm. 
	PAULSEN is silent with respect to the conductive additive is (consists essentially of) graphene, or multilayer graphene as claimed.  
	US2014/0186663 to Hiroki et al. (“HIROKI”) discloses the conductive additive may comprise graphene or multilayer graphene (para. 97-98) and the conductive 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of PAULSEN to comprise the conductive additive of HIROKI including graphene or multilayer graphene. The motivation for doing so would have been to use a known material suitable for use as a conductive additive to a positive electrode comprising lithium cobalt composite oxide active material as taught by HIROKI.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 14, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 13, and PAULSEN further discloses the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (as shown by Fig. 4 and discussed above).  
	Regarding Claim 16, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 13, and PAULSEN further discloses a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is (as shown by Fig. 4 and discussed above).  
	
Claims 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over PAULSEN in view of HIROKI further in view of KOO.
	Regarding Claim 15, PAULSEN, KOO, and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 13, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is.  
	While PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN does not explicitly state the fluorine comprises a region existing closer to a surface of the positive electrode active material than the aluminum is. It is the Office’s position that the segregation of N dopants such as F to the surface results in the claimed structure wherein the F comprises a region closer to a surface of the positive electrode active material than the aluminum is because the Al extends within the particle below the surface (Fig. 4, Fig. 5 of PAULSEN).
	Additionally, KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of fluorine (present on the surface of the lithium transition metal oxide) is 10 wt. % or less, relative to a total weight of lithium transition metal oxide” (para. 14).

	At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured that the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein fluorine (and magnesium) comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would have been to inhibit gas evolution due to decomposition of an electrolyte at a high voltage thus improving high voltage use of the electrode active material, as expressly taught by KOO.  
	Regarding Claim 17, PAULSEN, KOO, and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 13, and PAULSEN further discloses wherein a peak of a concentration of the magnesium is positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is.  
	While PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN does not explicitly state a peak of a concentration of fluorine positioned closer to a surface of the positive electrode active material than the aluminum is. It is the Office’s position that segregation of N dopants including F to the surface results in the claimed limitations “a peak of a concentration of than the aluminum is” because the Al comprises a composition profile beneath the surface while the F is at the surface. 
	In addition, KOO discloses these features. KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of fluorine (present on the surface of the lithium transition metal oxide) is 10 wt. % or less, relative to a total weight of lithium transition metal oxide” (para. 14).
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured that the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein fluorine (and magnesium) comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would 
	Regarding Claim 18, PAULSEN, KOO, and HIROKI are relied upon as above and PAULSEN further discloses a lithium-ion secondary battery (abstract) comprising a positive electrode (example 1, example 2, abstract) comprising a positive electrode active material and a conductive additive (as discussed above with respect to Claim 1), wherein the positive electrode active material comprises a composite oxide containing lithium and cobalt (as discussed above with respect to Claim 1), wherein the positive electrode active material comprises aluminum, 82Attorney Docket No.: 12732-2005007Client Ref. No.: US25556-C1C3magnesium, and fluorine (N dopants of PAULSEN segregate to the surface and metals such as Co of the core may be present in the surface region to some extent; see para. 38, para. 67, Fig. 5 depth profile indicating Co at the surface), and wherein in line analysis of energy dispersive X-ray spectrometry, a peak of a concentration of the magnesium is closer to the surface of the positive electrode active material to a depth of 3 nm (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%; Table 1 discloses 2.6 at. % Mg measured at the surface for EX2 and 3.6 at% for EX3 each of which are within and anticipate the claimed range; Fig. 4 illustrates 12 at.% Mg at the surface; Fig. 3 discloses 12 at.% Mg at the surface; Fig. 4-5 illustrate depth profiles wherein Mg is detected at the surface and thus displays “a peak”).
	PAULSEN is silent with respect to the conductive additive comprising graphene, or multilayer graphene.   

	At the time of filing it would have been obvious to one of ordinary skill in the art to have substituted the conductive material of PAULSEN to comprise the conductive additive of HIROKI including graphene or multilayer graphene. The motivation for doing so would have been to use a known material suitable for use as a conductive additive to a positive electrode comprising lithium cobalt composite oxide active material as taught by HIROKI.
	The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	PAULSEN also does not explicitly state that a concentration of the fluorine in line analysis of energy dispersive X-ray spectrometry of the positive electrode active material exists in a region from a surface of the positive electrode active material to a depth of 3 nm. It is the Office’s position that PAULSEN discloses a structure that would necessarily exhibit this materials characterization property because PAULSEN discloses N dopants such as F are segregated to the surface while the Al exists within the core and has a distribution profile extending towards the surface. 
	Alternatively, at the time of filing it would have been obvious to one of ordinary skill in the art to have ensured the F of PAULSEN was located entirely on the surface of the active material as taught by KOO. The motivation for doing so would have been to 
	Regarding Claim 19, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 18, and PAULSEN further discloses wherein the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (as shown by PAULSEN Fig. 4 and discussed above).  
	Regarding Claim 20, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 18, and PAULSEN further discloses the magnesium comprises a region existing closer to a surface of the positive electrode active material than the aluminum is.  
	While PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN does not explicitly state the fluorine comprises a region existing closer to a surface of the positive electrode active material than the aluminum is. 
	KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An 
	KOO also discloses that the combination of Mg and F provides particularly desirable high voltage performance improvement (“Mg reacts with fluorine to enable expression of excellent cycle life properties at high voltage (of 4.2V or more)”). KOO at para. 22.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein fluorine (and magnesium) comprises a region existing closer to a surface of the positive electrode active material than the aluminum is (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would have been to inhibit gas evolution due to decomposition of an electrolyte at a high voltage thus improving high voltage use of the electrode active material, as expressly taught by KOO.  
	Regarding Claim 21, PAULSEN and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 18, and PAULSEN further discloses wherein the peak of a concentration of the magnesium is positioned closer to the surface of the positive electrode active material than a peak of a concentration of the aluminum is (as illustrated by Fig. 4 duplicated below, the Mg 
	Regarding Claim 22, PAULSEN, KOO, and HIROKI are relied upon as above with respect to the lithium-ion secondary battery according to claim 18, and PAULSEN further discloses wherein a peak of a concentration of the magnesium are positioned closer to a surface of the positive electrode active material than a peak of a concentration of the aluminum is (as discussed above, Fig. 4, Fig. 5, EX1, EX2).  
	While PAULSEN discloses that fluorine segregates to the surface of the active material as discussed above, PAULSEN is silent with respect to a peak of a concentration of the fluorine positioned closer to a surface of the peak of a concentration of the aluminum. It is the Office’s position that the segregation of F to the surface results in the claimed structure because an XPS F peak would necessarily be present at the surface and thus would be closer to a surface of a peak of Al which is also present beneath the surface extending into the active material particle.
	Additionally, KOO discloses a lithium cobalt composite oxide comprising Mg, Al, and F (abstract) wherein “most of the fluorine is present on the surface of the lithium transition metal oxide” (para. 13) and “[s]uch fluorine may inhibit gas evolution due to decomposition of an electrolyte at a high voltage.” The electrode active material may accordingly be used at high voltage and comprise greater capacity (para. 12). “An amount of fluorine present on the surface of the lithium transition metal oxide may range from 50 to 99.9% of a total weight of fluorine” (para. 14) and “Preferably, a content of fluorine (present on the surface of the lithium transition metal oxide) is 10 wt. % or less, relative to a total weight of lithium transition metal oxide” (para. 14).

	At the time of filing it would have been obvious to one of ordinary skill in the art to have ensured that the fluorine of PAULSEN was nearly entirely located at the surface of the composite oxide as taught by KOO, resulting in the claimed structure wherein a peak of a concentration of  fluorine (and magnesium) is positioned closer to a surface of the positive electrode active material than a peak of a concentration of aluminum when measured by XPS (because the Al of PAULSEN extends into the interior away from the surface of PAULSEN). The motivation for doing so would have been to inhibit gas evolution due to decomposition of an electrolyte at a high voltage thus improving high voltage use of the electrode active material, as expressly taught by KOO.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/990,020 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-83 of copending Application No. 16/990,020 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lithium ion secondary battery comprising a positive electrode comprising a lithium cobalt composite oxide active material and a conductive additive wherein Mg and F are present on a surface of the active material and wherein the composite oxide also comprises Al and wherein Mg and F are in a region closer to the surface than the Al. In addition, the differences between Claims 1-26 and 48-83 of the reference application are not patentably distinct and would have been obvious to one of ordinary skill in the art in view of PAULSEN, KOO, and HIROFUMI as asserted above.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729


/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729